Panel rehearing granted and case
dismissed by unpublished order
filed 4/20/01

                             UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-7304



ROCKY LEE STALEY,

                                              Petitioner - Appellant,

          versus


JOYCE K. CONLEY, Warden,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. P. Trevor Sharp, Magistrate
Judge. (CA-00-639)


Submitted:   January 11, 2001              Decided:   January 17, 2001


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rocky Lee Staley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rocky Lee Staley seeks to appeal the magistrate judge’s order

denying relief on his petition filed pursuant to 28 U.S.C.A. § 2254

(West 1994 & Supp. 2000).   We dismiss the appeal for lack of juris-

diction because Staley’s notice of appeal was not timely filed.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory and

jurisdictional.”    Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was entered on the docket on July

6, 2000.   Staley’s notice of appeal was filed on September 8, 2000.

Because Staley failed to file a timely notice of appeal or to ob-

tain an extension or reopening of the appeal period, we deny leave

to proceed in forma pauperis, deny a certificate of appealability,

and dismiss the appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                          DISMISSED


                                  2